DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Different Parts with Same Number
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “250” has been used to designate both fan housing and magnetic force generator.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 7–9 are rejected under 35 U.S.C. 103 as being obvious over Jakins et al., US 2017/0360980 A1 (“Jakins”) in view of Mai et al., CN 105571104 A (“Mai”)1.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Jakins in view of Mai and Hu, CN 208296183 A (“Hu”)2. 
Claims 10–11 and 14–16 are rejected under 35 U.S.C. 103 as being obvious over Jakins in view of Mai, Hu and Lu, CN 106765653 A (“Lu”)3. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Jakins in view of Mai and Xiao et al., US 2019/0331137 A1 (“Xiao”).
Claim 13 is 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Jakins in view of Mai and Xiao. 
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Jakins in view of Mai, Xiao and Lu. 
Claim 1 describes an air purifier. The air purifier comprises a main body having a fan to suction air.  The air purifier comprises a filter to filter suctioned air. The air purifier comprises a discharge port through which filtered air is discharged. The air purifier comprises a primary field generator to cause an electromagnetic force. The air purifier comprises a float provided above the discharge port and having a magnetic body that interacts with the primary field generator of the main body to levitate above the discharge port in a first direction when the primary field generator generates a magnetic field.
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a fan (i.e., fan 356) to suction air. Id.  The air purifier comprises a filter (i.e., filter 362) to filter suctioned air. Id. The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose that the air purifier comprises a primary field generator to cause an electromagnetic force. Jakins does not discloses that the air purifier comprises a float provided above the discharge port and having a magnetic body that interacts with the primary field generator of the main body to levitate above the discharge port in a first direction when the primary field generator generates a magnetic field.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator to cause an electromagnetic force (i.e., magnetic field generator 12). Id. at Fig. 2, p. 3. Mai also dicloses that the outlet channel structure 10 comprises a float (i.e. air channel top cover 13) provided above a dischrage port (i.e., air outlet 142) and having a magnetic body (i.e., Id. at Fig. 2, p. 3. Mai discloses that their invention helps avoid physical noise caused by the air guide strip, reduce air resistance of the air duct and lower the noise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale

Claim 6 describes the air purifier of claim 1. The float includes a wireless power transfer (WPT) receiver. The main body includes a WPT transmitter configured to wirelessly transmit power to the WPT receiver.
Jakins as modified does not disclose that the float 13 includes a wireless power transfer receiver. 
In the analogous art of magnetic air purifiers, Hu discloses a float (i.e., humidifer main body) comrpsing a wireless power transfer (WPT) receiver (i.e., induction coil). Hu Fig. 1, p. 2. Hu also discloses a main body (i.e., base 20) includes a WPT tranmitter (i.e., charging coil) in configured to wireless transmit power to the WPT receiver (i.e. indcution coil). Hu Fig. 1, p. 2. Hu also discloses that the use of wireless power module could avoid the trouble of line winding. Hu. Fig. 1, p. 1. It would have been obvious to include Hu’s wireless charging module in modified Jakins to avoid the trouble of line winding.  
Claim 7 describes the air purifier of claim 1. The discharge port is provided at an upper end of the main body. An upper surface of the discharge port is recessed downward to form a seating grill that is configured to receive the float.
Jakins as modified discloses that the discharge port 142 is provided at an upper end of the main body 301 of Jakins. Mai Fig. 2, p. 3. Mai also discloses that an upper surface of the discharge port 142 is recessed downward to form a seating grill that is configured to receive Mai’s float 132. Id. at Fig. 2. 
Claim 8 
Jakins as modified discloses that Mai’s seating grill 142 includes a center portion (i.e., the portion that has perforations) and outer side (i.e., the portion that is free of perforations). Mai Fig. 2. Jakins as modified also discloses that the outer side of the seating grill 142 has a predetermined angle of inclination relative to the center portion. Id. at Fig. 2. Since Mai’s seating grill 142 has the identical structure as required by Applicant’s claim 8, one of ordinary skill in the art would understand that Mai’s seating grill 142 could keep the float centered. MPEP 2112.01(I). 
Claim 9 describes the air purifier of claim 1. The primary field generator is provided under the seating grill.
Jakins as modified discloses that that primary field generator 12 is provided under the seating grill 142. Mai Fig. 2. 
Claim 10 describes the air purifier of claim 9. The primary field generator is provided in a lower body. The lower body includes a wireless power transfer module configured to transfer power to a wireless power transfer module provided in a lower surface of the float.
Claim 11 describes the air purifier of claim 1. The float includes a fan.
Modified Jakins discloses that the that primary field generator 12 is provided under a lower body (i.e., the body part  lower than the primary field generator 12).  Mai Fig. 2. 
While modified Jakins does not discloses that the the lower body includes a wireless power transfer module configured to transfer power to a wireless power transfer module provided in a lower surface of the float, as discussed in claim 6, it would have been obvious to include Hu’s wireless charging module in modified Jakins to avoid the trouble of line winding.  
However, Jakins as modified in claim 6 does not disclose the specific location of the wireless power transfer module. Additionally, Jakins as modified in claim 1 does not disclose tha the float includes a fan. 
In the analogous art of magnetic air purification systems, Lu discloses a float (i.e., clarifier body 2) includes a fan (i.e., fan 5). Lu Fig. 1, p. 1. Lu also disclsoes a lower body (i.e., base 1) includes a wireless communication module (i.e., emmitting coil 11)  configured to communicate with a wireless communication module (i.e., receiving coil 10). Id. The receiving  coil 10 is provided at a lower surface of the float 2. Id. Lu also disclsoes that the fan serves the function of helping air circulation. Id. at Fig. 1, p. 3. It would have been obvious to include a fan in modified Jakins’s float 13 as disclsoed by Lu to help air circulation. Additionally, it would also have been obvious to locate the Hu’s wireless power transfer module as disclosed by Lu as such location is recognized in floating magnetic air purifier art as being suitable to accommodate wireless communication modules. 
Claim 12 describes the air purifier of claim 1. A side surface of the float is formed of ribs that are bent such that, when air is discharged from the discharge port, the float is rotated based on air flow between adjacent ribs.
Jakins as modified does not disclose that a side surface of the float 13 is formed of ribs that are bent such that, when air is discharged from the discharge port, the float is rotated based on air flow between adjacent ribs.
In the analogous art of air purifiers, xiao discloses an air outlet structure 1210, the air outlet structure 1210 comprises a plurality of angled ribs (i.e., airflow outlet ribs 12132) and a plurality of slits (i.e., the slits between airflow outlet ribs 12132). Xiao Fig. 3, [0069]. Xiao also discloses that the air outlet ribs 12132 will further guide and drive the air to discharge helically, Id. at Figs. 2 and 5, [0082]. Xiao further discloses that the outlet ribs 12132 enables the purified air to flow out to reach a higher height and wider distance to cover more space so as to greatly enahcne the air circualtion of air in the room. Id. It would have been obvious to include Xiao’s outlet ribs 12132 on Mai’s float structure 13 in Jakins’s air purifier for the benefits disclosed above. With this modification, the float will rotate when the air flows out between adjacent slits because of the helically air circulation. 
Claim 13 describes the air purifier of claim 1. The float includes an air quality sensor.
Jakins as modified does not disclose that the float 13 includes an air quliaty sensor. 
In the analogous art of air purifiers, Benedek discloses one or more sensors 4522. Benedek Fig. 45C, [0253]. Benedeck also disclsoes that the sensor 4522 can be useed to detect air quality. Id. Benedeck further discloses that the sensor 4522 can be placed anywhere inside or outside the a housing 4502 of an air purifier 4500. Id. It would have been obvious to include Benedek’s air quality sensor 4522 on Jakin’s float 13 to detech air quality. 
Claim 14 describes the air purifier of claim 1. The float includes a light device to indicate at least one of a detected air quality, an operation status, or a command input by a user.
Jakins as modified does not disclose that the float 13 includes a light device to indicate at least one of a detected air quality, an operation status, or a command input by a user. Jakins also does not disclose that the float includes a display to indicate at least one of an operating status of the float or an operating status of the main body
In the analogous art of floating magnetic air purifiers, Lu disclsoes that a float (i.e., main body 2) includes a light device (i.e., indication lamp) to display air purifier working status. Lu Fig. 1, p. 3. It would have been obvious to include Lu’s indication lamp on Jakin’s float to indicate its working status. 
Claim 15 describes the air purifier of claim 1. The float includes a display to indicate at least one of an operating status of the float or an operating status of the main body.
Claim 16 describes the air purifier of claim 15. The display is provided with a touch panel configured to receive commands input by a user.
Jakins as modified does not disclose that the float 13 includes a display to indicate at least one of an operating status of the float or an perating status of the main body. Or that the display is provided with a touch panel configured to received commands input by a user. 
In the analogous art of floating magnetic air purifiers, Lu disclsoes a display (i.e., LED backlight 16) to indicate an operating status of the main body (i.e., the operatig color of the air purifier). Lu Fig. 1, p. 3. Lu also discloses that the LED backlight 16 is provided with a touch panel (i.e., master control plate B7) configured to receive commands input by a user. Id. at Fig. 5, p. 3. It is noted here that while Lu does not explicitly disclose that its master control platre B7 is a touch panel, it would have been obvious for the master control plate B7 to be a touch panel as Lu disclsoes a soft touch control 19 used to control the master control board A14. Since Lu discloses the use of touch screen the control a control board, a person of ordinary skill in the art is capable of using the known technique to control a similar control board B7. 
Claim 17 
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a fan (i.e., fan 356). Id.  The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose a field generator to generate an electromagnetic field. Jakins does not disclose  that the air purifier also compirses a float provided above the discharge port and having a magnetic body that interacts with the field generator to levitate above the main body when the field generator generates the electromagnetic field. Jakins does not disclose that the float includes a plurality of angled ribs and a plurality of slits, the ribs causing the float to rotate when air is discharged through the slits.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator (i.e., magnetic field generator 12) to generate an electromagnetic field. Id. at Fig. 2, p. 3. Mai Id. at Fig. 2, p. 3. Mai discloses that their invention helps avoid physical noise caused by the air guide strip, reduce air resistance of the air duct and lower thenoise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale

However, Jakins as modified by Mai does not disclose that Mai’s float 13 includes a plurality of angled ribs and a plurality of slits, the ribs causing the float to rotate when air is discharged through the slits.
In the analogous art of air purifiers, Xiao discloses an air outlet structure 1210, the air outlet structure 1210 comprises a plurality of angled ribs (i.e., airflow outlet ribs 12132) and a plurality of slits (i.e., the slits between airflow outlet ribs 12132). Xiao Fig. 3, [0069]. Xiao also discloses that the air outlet ribs 12132 will further guide and drive the air to discharge helically, upwardly and outwardly. Id. at Figs. 2 and 5, [0082]. Xiao further discloses that the outlet ribs 12132 enables the purified air to flow out to reach a higher height and wider distance to cover more space so as to greatly enahcne the air circualtio of air in the room. Id. It would have been obvious to include Xiao’s outlet ribs 12132 on Mai’s float structure 13 in Jakins’s air purifier for the benefits disclosed above. With this modification, the float will rotate when the air flows out between adjacent slits because of the helically air circulation.

    PNG
    media_image3.png
    816
    1203
    media_image3.png
    Greyscale

Claim 18 describes the air purifier of claim 17. The air purifier further comprises a fan provided in the float to suction and discharge air through the float.
Jakins as modified does not disclose that a fan is provided in Mai’s float 13 to suction and discharge air through the float 13. 
In the analogous art of magnetic air purification systems, Lu discloses a float (i.e., clarifier body 2) includes a fan (i.e., fan 5). Lu Fig. 1, p. 1. Lu also disclsoes that the fan serves the function of help air circulation. Id. at Fig. 1, p. 3. It would have been obvious to include a fan in modified Jakins’s float 13 as disclsoed by Lu to help air circulation. 
Allowable Subject Matter
Claims 2–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 describes the air purifier of claim 1. The main body includes: a lower body having a case. The primary field generator is configured to move in the first direction in the case. The main body includes a lifting device configured to selectively move the primary field generator in the first direction. The main body also includes a secondary field generator configured to further adjust the electromagnetic force applied to the magnetic body of the float.
Jakins as modified in claim 1 does not disclose that Mai’s primary field generator 12 is configured to move in the first direciton in the case. Mai discloses a completely different mechanism of moving the float 13, i.e., by adjusting the power supply voltage/current to adjust the magnetic field generator 12 and thereby control the suspension height and angle of the float 13. Mai Figs.3–4, p. 2. Mai’s primary field generator does not move relative to the main body. 
Claims 3–5 are allowable as they depend on claim 2. 
Claims 19–20 are allowable. 
Claim 19 
Jakins disclsoes an air purifier. Jakins Fig. 26, [0101]. The air purifier comprises a main body (i.e., housing 301) having a suction port (i.e., inlet located underneath the base 102), a fan (i.e., fan 356) to suction air through the suction port. Id. at Fig. 26, [0065] and [0101]. The air purifier comprises a filter (i.e., filter 362) to filter suctioned air. Id. The air purifier comprises a discharge port (i.e., orifice 108) through which filtered air is discharged. Id. at Fig. 24, [0055]. 

    PNG
    media_image1.png
    792
    570
    media_image1.png
    Greyscale

Jakins does not disclose a field generator configured to be moveable in a first direction. Jakins does not disclose that the air purifier also comprises a float having a magnetic body that interacts with the field generator to levitate above the main body when the field generator generates a magnetic field. Jakins does not disclose that the float is configured to move in the first direction based on a movement of the field generator in the first direction.
In the analogous art of air filters, Mai discloses an air outlet channel structure 10. Mai Fig. 1, p. 2. Mai discloses that the air channel structure 10 comprises a primary field generator to (i.e., magnetic field generator 12). Id. at Fig. 2, p. 3. Mai also dicloses that the outlet channel structure 10 comprises a float (i.e. air channel top cover 13) having a magnetic body (i.e., permanent-magnetic clamp 134) that interacts with the primary field generator 12 to levitate above the main body in a first direciton (i.e., upward direction) when the pirimary field generator generates a magnetic field. Id. at Fig. 2, p. 3.Mai discloses that their invention helps avoid physica noise caused by the air guide strip, reduce air resistance of the air duct and lower thenoise of the air duct. Id. at p. 1. It would have been obivous to modify Jakins’s air outlet to have the structure disclosed by Mai for the benefits recited above. 

    PNG
    media_image2.png
    854
    633
    media_image2.png
    Greyscale

However, Jakins as modified does not disclose that the field generator 12 is configured to be moveable in a first direction. Jakins as modified also does not disclose that the float is configured to move in the first direction based on a movement of the field generator in the first direction.
Claim 20  is allowable as it depends on claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Mai reference is the 9-page Foreign Reference dated Jun. 23, 2021. A copy of Mai’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The Hu reference is the 11-page Foreign Reference dated Nov. 12, 2020. A copy of Hu’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        
        3 The Lu reference is the 9-page Foreign Reference dated Nov. 12, 2020. A copy of Lu’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.